Citation Nr: 0715315	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-08 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for bilateral 
shoulder disability.

2.  Entitlement to a total disability based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1948 to January 1956. These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the San Diego RO.  At the veteran's 
request, the Board has advanced the case on the docket 
pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 
20.900(c) (2006).   In April 2007, the Board received 
additional evidence along with a statement that waived 
initial review by the AOJ.

The matters of entitlement to service connection for 
bilateral shoulder disabilities on de novo review and 
entitlement to TDIU are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if any action is required on his part.


FINDINGS OF FACT

1.  An unappealed April 2003 rating decision declined to 
reopen a claim seeking service connection for a bilateral 
shoulder disability that was previously denied because such 
disability was unrelated to injuries the veteran sustained in 
service.

2.  Evidence received since the April 2003 rating decision 
shows that the veteran's bilateral shoulder disability may be 
related to his bilateral shoulder injuries in service; 
relates to an unestablished fact necessary to substantiate 
the claim; and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The claim of service connection for bilateral shoulder 
disabilities may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include regarding disability ratings and 
effective dates of awards).  

As the decision below constitutes a full grant of the portion 
of the claim being addressed, the appellant is not prejudiced 
by any notice deficiency, and there is no need to belabor the 
impact of the VCAA in this matter.

II. Factual Background

Historically, an unappealed April 1994 rating decision denied 
the veteran's original claim seeking service connection for 
bilateral shoulder disability based on findings that the 
shoulder injuries he sustained in service in July 1951 were 
acute, and resolved, and that current bilateral shoulder 
disabilities were unrelated to the injuries in service.  
Interim unappealed rating decisions in 2000, 2002, and 2003 
continued the denial of the veteran's claim.  The most recent 
unappealed (and final, see 38 U.S.C.A. § 7105) such decision 
was in April 2003.  

Evidence of record at the time of the April 2003 rating 
decision included service medical records, June 1990 private 
treatment records, a September 1993 statement from Dr. L. C., 
an October 1993 VA examination report , February and August 
2001 statements from Dr. W. H., and a February 2003 VA 
examination report.  

Service medical records showed that the veteran was 
hospitalized in July 1951 after being struck by an automobile 
while a pedestrian.  He complained of bilateral shoulder 
pain, and had abrasions of both shoulders.  Private 
chiropractic records showed that in June 1990 the veteran 
reported problems with his shoulders.  He indicated that 
bursitis had been diagnosed.  In August 1990 it was noted 
that the shoulder problem was new.  

A September 1993 letter from Dr. L. C., revealed the veteran 
first sought treatment in 1991 and that he complained of 
bilateral shoulder pain since 1988.  The diagnosis was severe 
bursitis in both shoulders and he was treated with an 
injection.  On October 1993 VA examination, x-rays of the 
shoulders revealed bilateral degenerative changes in 
glenohumeral and AC joints.  The diagnosis was bilateral 
shoulder bursitis.  A February 2001 statement from W. H., an 
orthopedic surgeon, advised that he began treating the 
veteran in July 2000 and that the veteran underwent left 
rotator cuff surgery in November 2000.  The impression was 
chronic impingement syndrome with massive rotator cuff tear, 
left shoulder, status post subacromial decompression with 
distal clavicle excision and repair of massive rotator cuff 
tear.  The physician's August 2001 statement noted the 
veteran had post operative problems with the left shoulder 
and continued to have impingement syndrome in the right 
shoulder.  He indicated that the veteran's shoulder symptoms 
had been present for many years and began following a July 
1951 injury.  He opined that given the nature of the 
veteran's bilateral shoulder condition, it was entirely 
within the realm of medical probability that his shoulder 
complaints were caused by his injury in 1951.  He commented 
that he was aware that 48 years had passed since the injury 
and that it was unlikely that the veteran would currently 
have significant shoulder problems were it not for the 1951 
injury.  On February 2002 VA examination, a physician 
reviewed the veteran's medical records and commented that if 
the veteran had significant shoulder injuries in service, 
then he probably would have been expected to have significant 
symptoms prior to 1981.  He added that the veteran's shoulder 
problems began in 1991, possibly following repeated cortisone 
injections, which can hasten degenerative changes and tears 
especially involving rotator cuffs.  He opined that the 
veteran's bilateral shoulder condition was more likely not 
related to his reported service-connected injuries.  He added 
that Dr. W. H.'s opinion was typical of someone who responded 
to the request of a patient and that the statement was made 
without review of the veteran's past medical records.

Evidence received since the April 2003 rating decision 
consists of a report of a July 2000 private orthopedic 
evaluation; October 2003 and April 2004 statements from Dr. 
W. H.; an October 2003 medical evaluation from Dr. R. P; and 
private treatment records from December 2005 to March 2007.  
The July 2000 private evaluation included the impression of 
chronic impingement syndrome of the left shoulder and chronic 
rupture, proximal biceps tendon, bilateral shoulders.  An 
October 2003 evaluation by Dr. R. P. notes the veteran has 
arthritis of the shoulders (which the veteran reported was 
service related).  An October 2003 statement from Dr. W. H. 
is similar to his 2001 statement.  His April 2004 statement 
reports the same opinion and rationale as his 2001 statement, 
but he adds that he reviewed some of the veteran's past 
medical records that included service records.  December 2005 
to March 2007 private medical records from Dr. H. W. note the 
veteran had a work related shoulder injury.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in June 
2003), and the new definition applies.  Under this version, 
"new" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

An unappealed April 2003 rating decision declined to reopen 
the veteran's claim seeking service connection for bilateral 
shoulder disability.  That decision is final.  See 38 
U.S.C.A. § 7105.  The Board finds that the October 2003 
evaluation report by Dr. R. P. and the April 2004 statement 
from Dr. W. H. in tandem constitute new and material 
evidence.  Notably, while Dr. W. H.'s opinion remains 
essentially the same as his original opinion in 2001, he now 
indicates that he has [since] reviewed the veteran's past 
medical records.  The February 2002 VA examining physician 
questioned the probative value of the veteran's orthopedic 
surgeon in part because that physician had not reviewed past 
medical records.  Consequently, that same opinion by the 
orthopedic surgeon offered after records review has enhanced 
probative value.  As the orthopedic surgeon's opinion relates 
to the matter of the etiology of the veteran's current 
bilateral shoulder disability, it relates to an unestablished 
fact necessary to substantiate the service connection claim, 
and is new and material.  As evidence received since the 
April 2003 rating decision is both new and material, the 
claim seeking service connection for bilateral shoulder 
disability may be, and is, reopened.  


ORDER

The appeal to reopen a claim of service connection for 
bilateral shoulder disability is granted.


REMAND

As the claim seeking service connection for bilateral 
shoulder disabilities has been reopened, the analysis 
proceeds to de novo review.  

There is conflicting evidence regarding the etiology of the 
veteran's bilateral shoulder disabilities.  A specialist's 
examination of the veteran with review of the record to 
obtain a definitive opinion regarding the etiology of the 
veteran's current bilateral shoulder disability and resolve 
the conflict is indicated.  Furthermore, the evidence now 
reflects .

Evidence recently received indicates the veteran sustained a 
work related shoulder injury in December 2004 (and filed a 
Workman's Compensation claim in connection with that injury).  
He also was evaluated for his shoulders by Dr. H. W. in 
December 2005 and January 2006.  Medical records pertaining 
to the injury, including to the Workman's Compensation Claim, 
and Dr. H.W.'s examination reports are likely to contain 
evidence pertinent to the instant claims, and must be 
secured. 

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
disability ratings and the effective date of award).  Here, 
the veteran was not provided notice regarding disability 
ratings or effective dates of awards.  Since the case is 
being remanded anyway, there is an opportunity to correct 
such deficiency without additional delay.  

Consideration of the matter of entitlement to TDIU is 
deferred pending resolution of the service connection claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran 
appropriate notice regarding disability 
ratings and effective dates of awards in 
accordance with Dingess, supra.  

2. The veteran should be asked to 
identify all sources (and provide 
releases for records) of treatment and 
evaluations (including any insurance 
settlements or Workman's Compensation 
awards) he received for a work related 
shoulder injury.  Specifically, he must 
identify (and provide releases for) all 
sources of treatment, evaluation, and 
compensation/insurance awards associated 
with his December 2004 work-related 
shoulder injury.  
The RO should obtain complete records of 
all treatment and evaluations from all 
identified sources, specifically 
including records of all evaluations 
treatment by Dr. H. W. that are not 
already associated with the claims file.  

In conjunction with this development the 
veteran should be advised of the 
provisions of 38 C.F.R. § 3.158.  

3. The RO should then arrange for the 
veteran to be afforded an examination by 
an orthopedic specialist who has not 
previously examined him to determine the 
nature and likely etiology of his 
bilateral shoulder disabilities.  The 
veteran's claims file must be reviewed by 
the examining physician in conjunction 
with the examination.  

The examiner should identify the 
diagnosis(es) of the veteran's current 
bilateral shoulder disabilities, and 
opine whether each such disability is at 
least as likely as not (a 50 % or better 
probability) related to the veteran's 
service and specifically the July 1951 
injuries he sustained therein.  The 
examiner should explain the rationale for 
all opinions given, commenting on any 
differences with the opinions already of 
record..  

4. The RO should then readjudicate the 
claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


